Citation Nr: 0721512	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-14 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected right hallux rigidus 
(great toe).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that in addition to the present claim the 
veteran had additional claims in August 2003 for entitlement 
to service connection for right hip pain and a low back 
condition and a claim for entitlement to an increased rating 
for post operative hallux rigidus, currently rated as 20 
percent disabling.  As the veteran did not submit a notice of 
disagreement or perfect an appeal with respect to these 
claims, they are not presently before the Board.


FINDING OF FACT

There is competent evidence of record that the right knee 
disorder was caused by the service-connected right hallux 
rigidus.


CONCLUSION OF LAW

A right knee disorder is proximately due to or the result of 
the veteran's service- connected disability. 38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice Requirements and Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letters from the RO to the veteran dated in March 2005.  
The letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board observes that the RO did not provide the veteran 
with general VCAA notice prior to the September 2003 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.

In addition, with regard to the first element of notice, May 
2006 correspondence from the RO further advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Again, the RO did not provide Dingess notice of the first 
element prior to the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.  It is important to note that 
the decision in Dingess was only recently issued by the 
Court.  Therefore, there was no basis for the VA to act in 
accordance with a Court decision that did not exist until 
March 2006.    

Notwithstanding this fact, most recently, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial.  In other words, any error in the 
timing of VCAA notice or the content of the four elements of 
VCAA notice is presumed prejudicial, and the VA has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for general VCAA and Dingess notice has been 
rebutted in this case because the benefit has been granted.  
Thus, the essential fairness of adjudication has not been 
affected.  Furthermore, based on the communications sent to 
the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.  

Specifically, the veteran submitted lay statements showing 
actual knowledge of the evidence required for his service 
connection claim.  In addition, the actual notices provided 
by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  Overall, even though 
the VA, under Sanders, may have erred by relying on a post-
decisional Dingess letter to conclude that adequate VCAA 
notice has been provided, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006)     

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining VA records requested by the veteran.  The veteran 
was also provided two VA examinations dated in August 2003 
and April 2005.

Merits of the Claim

Secondary service connection is warranted for disability 
which is proximately due to or is the result of a service-
connected disease or injury. 38 C.F.R. § 3.310

The Board finds that the evidence of record supports a 
finding that the right knee disability was caused by the 
service-connected right hallux rigidus.

The veteran contends that due to his service-connected right 
toe disability (hallux rigidus), he walked on the outside of 
his right foot which eventually caused his right knee 
disorder.  In essence, he contends that his right knee 
disorder is due to the service-connected right hallux 
rigidus.  In this regard, the Board notes that service 
connection is in effect for right hallux rigidus since 
service discharge in March 1983.  He is currently assigned a 
20 percent rating.

The veteran underwent VA examination in June 1985 for his 
service-connected right great toe disability.  Upon 
examination, the examiner observed that the veteran walked 
with a slight limp, favoring his right foot.  In addition to 
his findings regarding the service-connected toe itself, the 
examiner found moderate atrophy of the right lower leg.  In 
March 1995, it was noted that veteran continued to have pain 
in his right toes.

VA treatment records indicate that the veteran sought 
treatment for right knee pain and instability in 2000.  He 
reported the history of his service-connected injury and 
reported that no current injury had occurred.  No findings 
pertaining to the service-connected toe were made.

The veteran underwent VA examination for his service-
connected great toe in January 2002.  However, no findings 
concerning the right knee or lower extremity were made as it 
appears the examination was limited to his right toe and 
foot.

In April 2003 the veteran sought treatment for right knee 
pain which he said was caused by walking on the outside of 
his right foot which he was reportedly taught due to his 
service-connected right toe disability.  He complained of 
pain on the medial and lateral sides of his right knee.  On 
objective examination, the examiner found mild varus 
deformity in the right knee and a mild right sided limp.  The 
right knee was swollen.  He also received physical therapy 
for his right knee in July 2003.  

On VA examination in August 2003, the examiner observed that 
the veteran walked on the outside of his right foot which the 
veteran stated was due to the reported pain of his right 
service-connected right toe.  The examiner noted the unusual 
shoe wear on the outside of the veteran's shoes, and the 
right leg was notably more bowed than the left.  The veteran 
presented himself with a prosthetic pad that had been put in 
the lateral heel part of the shoe to balance his walking.  He 
reportedly wore a knee brace to control the bowing of the 
right leg.  The examiner diagnosed degenerative joint 
disorder with hallux rigidus and hallux valgus deformity.

VA treatment records indicate that the veteran continued to 
receive treatment for right knee pain from 2003 to the 
present time which he associated with his service-connected 
right toe disability.  In January 2004, the veteran sought 
treatment for right knee pain which he again attributed to a 
long history of walking on the lateral side of his right 
foot.  Treatment records indicate that an MRI in April 2004 
was completed which revealed severe degenerative changes and 
tears of the medial and lateral ligaments and other 
associated findings.

The veteran underwent VA examination in April 2005.  The 
veteran reported that he underwent arthroscopic surgery to 
repair torn right medial meniscus in September 2004.  He 
complained of pain and numbness in the right knee.  In his 
assessment, the examiner found medial meniscus tear, status 
post arthroscopic tear.  Following physical examination, the 
examiner stated that the veteran's disorder could not be 
related to the right hallux rigidus without resorting to 
speculation.

Analysis 

In this case, there are two positive VA medical opinions from 
Dr. Zilioli which were given in the course of the veteran's 
treatment for right knee symptomatology.  As discussed above, 
the veteran sought treatment VA treatment for right knee pain 
in January 2004.  The VA physician, Dr. Zilioli, noted the 
veteran's history of service-connected hallux rigidus and his 
history of walking on his right foot which had developed into 
right knee pain.  It was Dr. Zilioli's impression that the 
veteran had a history of hallux rigidus surgery resulting in 
long-term varus bowing of the right knee and leg.  In Dr. 
Zilioli's opinion, he stated that there was a cause and 
effect between the many years that the veteran walked on the 
lateral side of his foot, causing him to have a varus bowing 
of his knee or at least soft tissue pain on the medial aspect 
of his knee.  

The second opinion given by Dr. Zilioli was given after 
reading the results of an MRI report in April 2004 (See above 
for findings).  In making his recommendation for a right knee 
arthroscopy, he noted that the veteran had constantly walked 
on the outside of his ankle thereby causing additional 
stresses to his knee.  He stated that there was a direct 
connection from the accelerated changes in his right knee as 
a result of his atypical gait.

The Board notes that there is no negative opinion which would 
diminish those of VA physician, Dr. Zilioli.  As noted, the 
2005 VA examiner declined to make an opinion after his 
examination of the veteran, as such this evidence has little, 
if any, probative value.  The VA examiner focused on the 
findings of the knee and did not discuss any relationship 
between the service-connected foot and the knee.

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Dr. 
Zilioli's opinions are given probative value as he is a 
treating physician of the veteran for his right knee.  
Furthermore, his opinions are well reasoned, detailed, and 
consistent with other evidence of record.  Since VA 
examination in 1995, the veteran has consistently presented 
himself with an altered gait which he has at all times 
attributed to his way of compensating for the pain and 
disability caused by his service connected hallux rigidus.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the above, the Board finds that the evidence clearly 
supports a finding that the veteran's right knee disorder is 
related to his service-connected hallux rigidus.  
Accordingly, service connection is warranted for a right knee 
disorder on a secondary basis.




ORDER

Service connection for a right knee disorder is granted.



____________________________________________
STEVEN L. COHN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


